Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines and numbers are not durable, clean and black, see 37 CFR 1.84(l), specifically the lines and numbers appear gray and pixelated.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 4, 6, 9, 11 and 15 are objected to because of the following informalities:  
Claim 1, line 14, “designed as” should be deleted.
Claim 1, line 20, “and faces away” should read – on a side of the first layer that faces away- -.
Claim 4, line 3, “arranged facing away” should read - -on a side of the first layer facing away- -.
Claim 6, line 5, “adjoining the second layer” is not necessary at this location and can be removed.
Claim 9, line 2, “includes a first layer” should be - -includes the first layer- - since claim 9 depends from claim 4 which already defines the first layer.
Claim 11, line 10, “contacting” should be - -containing- -.
Claim 15, line 12, “contacting” should be - -containing- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard material” in claims 1, 5, 11 and 15 is a relative term which renders the claim indefinite. The term “hard material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum requirement for something to be considered a hard material?  The claims do list oxidic [oxide], nitridic [nitride], etc. but would all variations of these be considered hard materials or is “hard material” further limiting this larger group to a narrower subset?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, 12, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes, US PGPub 2007/0223850, in view of Wilson, US PGPub 2009/0290822.
Regarding claim 1, Lopes discloses a pivot bearing [spherical bearing] comprising an inner ring (12), an outer ring (14); one of the inner ring and the outer ring at least partially being coated by a coating (see paragraph 0011) and the other one of the inner ring and the outer ring being coated with a sliding layer (20) including PTFE (see paragraph 0012); the coating and the sliding lining being in sliding contact, the coating including at least one first layer deposited on the first bearing element by a PVD, CVD or PECVD method (this is a product by process recitation, see MPEP 2113, however see paragraph 0011); wherein at least one of: the at least one first layer is either an oxidic, nitridic [nitride], oxynitridic or carbidic hard material layer which contains at least one of the elements from the group consisting of titanium, aluminum, chromium, tungsten and molybdenum (paragraph 0011 discloses that the layer can be titanium nitride), or the at least one first layer is designed as an amorphous carbon layer or a diamond layer, or the at least one first layer is a metallic layer formed from one or more of the metals of the group comprising chromium, brass, bronze, white metal, copper, zinc or tin.  
Lopes does not disclose that the inner and outer rings are made of steel and that the coating further comprises at least one further layer which is arranged on the at least one first layer and faces away from the first bearing element. 
With regards to the bearing elements being made of steel, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and make the rings out of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regards to the use of an additional layer, Wilson teaches that in place of a titanium nitride layer a two layer composite of chromium nitride (101, chromium nitride is additional option covered by the claim in place of titanium) with an additional coating (102) for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away (see paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and replace the single titanium nitride with a multiple layer construction including an additional coating on top of the first layer, as taught by Wilson, for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away.
Regarding claim 2, Lopes in view of Wilson discloses that the coating comprises exactly one first layer and exactly one further layer (the two layer coating taught by Wilson includes only two layers 101 and 102). 
Regarding claim 11, Lopes discloses a pivot bearing [spherical bearing] comprising a metallic first bearing element (12), the metallic first bearing element at least partially being coated by means of a coating (see paragraph 0011); and a metallic second bearing element (14), the metallic second bearing element being coated with a PTFE-containing sliding lining (20,see paragraph 0012); the coating and the sliding lining being in sliding contact, the coating including at least one first layer, the at least one first layer being a hard material layer, an amorphous carbon layer, a diamond layer or a metallic layer, the hard material being an oxidic, nitridic, oxynitridic or carbidic hard material which contains at least one of the elements from the group consisting of titanium, aluminum, chromium, tungsten and molybdenum (paragraph 0011 discloses that the layer can be titanium nitride).  
Lopes does not disclose that the first and second bearing elements are made of steel and that the coating further comprises at least one further layer which is arranged on an exterior of the at least one first layer. 
With regards to the bearing elements being made of steel, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and make the bearing elements out of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regards to the use of an additional layer, Wilson teaches that in place of a titanium nitride layer a two layer composite of chromium nitride (101, chromium nitride is additional option covered by the claim in place of titanium) with an additional coating (102) for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away (see paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and replace the single titanium nitride with a multiple layer construction including an additional coating on top of the first layer, as taught by Wilson, for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away.
Regarding claim 12, Lopes discloses that the inner ring (12) includes a convex outer surface (at 18) at least partially coated by the coating and the outer ring includes a concave inner surface (at 16) coated with the sliding lining (20). 
Regarding claim 14, Lopes discloses that the sliding lining (20) includes: a PTFE fabric embedded in a resin matrix (see paragraph 0012), or a metallic-polymer composite material containing sintered bronze and PTFE.
Regarding claim 15, Lopes discloses a method of creating a pivot bearing comprising: coating a first bearing element (12) with at least one first layer by PVD, CVD or PECVD (see paragraph 0011); coating a second bearing element (14) with a sliding lining (20) including PTFE (see paragraph 0012); arranging the first bearing element and the second bearing element such that the sliding lining is in sliding contact with the coating (the inner ring is placed within the outer ring placing the linings in contact), the at least one first layer being a hard material layer, an amorphous carbon layer, a diamond layer or a metallic layer, the hard material layer being an oxidic, nitridic, oxynitridic or carbidic hard material layer contacting at least one of the elements from the group consisting of titanium, aluminum, chromium, tungsten and molybdenum (paragraph 0011 discloses that the layer can be titanium nitride).
Lopes does not disclose that the first and second bearing elements are made of steel and that the coating further comprises at least one further layer which is arranged on an exterior of the at least one first layer. 
With regards to the bearing elements being made of steel, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and make the bearing elements out of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regards to the use of an additional layer, Wilson teaches that in place of a titanium nitride layer a two layer composite of chromium nitride (101, chromium nitride is additional option covered by the claim in place of titanium) with an additional coating (102) for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away (see paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lopes and replace the single titanium nitride with a multiple layer construction including an additional coating on top of the first layer, as taught by Wilson, for the purpose of providing a two layer arrangement that allows the first layer to act as an intermediate layer making the top or second coating layer less likely to break away.  As a result of the combination providing one further layer on the exterior of the first layer the at least one further layer would be between the at least one first layer and the sliding lining.
Regarding claim 16, Lopes in view of Wilson discloses that the providing of the at least one further layer on the at least one first layer includes depositing the at least one further layer by PVD, CVD or PECVD (see paragraph 0074 in Wilson disclosing that all the layers can be applied using PVD and CVD).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes, US PGPub 2007/0223850, in view of Wilson, US PGPub 2009/0290822, as applied to claim 11 above, and further in view of Hachtmann, USP 9,353,792.
Lopes in view of Wilson does not disclose that the least one further layer is a PTFE impregnation layer.
Hachtmann teaches that in a pivot bearing all components in sliding contact can include an outer layer in the form of a PTFE impregnation layer (see column 4, lines 58-65).  
It would have been obvious to one having ordinary skill in the art to coat all of the bearing elements with an outer layer of PTFE, including the device of Lopes or the device of Lopes in view of Wilson, as taught by Hachtmann, for the purpose and predictable result of further reducing friction between the moving parts and provide additional friction reducing material to prolong the service life of the part.
 			Allowable Subject Matter
Claims 3, 4 and 17 (and those claims depending therefrom) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656